Title: To James Madison from Thomas Jefferson, 16 March 1814
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Mar. 16. 14.
        
        I inclose you two letters from mr. Burrall, postmaster of Baltimore. You will percieve by them that the removal of mr. Granger has spread some dismay in the ranks. I lodged in the same house with him (Francis’s) during the sessions of Congress of 97.98.99. We breakfasted, dined &c. at the same table. He classed himself with the federalists, but I did not know why, for he scarcely ever uttered a word on the subject, altho’ it was in the

reign of addresses, of Mc.pherson’s blues & of terror. He would sometimes make a single observation in support of the administration. He is an honest and a good man, and, as far as I have observed him, has been correct, faithful and obliging in the conduct of his office. Altho’ I am sure it is unnecessary, yet I could not when requested refuse this testimony to the truth. Ever & affectionately yours
        
          Th: Jefferson
        
      